Citation Nr: 1722526	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-43 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, status-post right hip replacement, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1956 to February 1959. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Board hearing in August 2014; the transcript is of record. In March 2017, the Board advised the Veteran that the VLJ from the August 2014 hearing was no longer employed at the Board and offered him 30 days to respond regarding whether he wanted an opportunity for a new Board hearing.  The 30 days have expired and he has not responded to the letter.  Accordingly, the Board finds that there are no hearing requests pending at this time.  38 C.F.R. § 20.704 (e) (2016).

By way of procedural background, in a decision dated in February 2015, the Board denied service connection for a right hip and low back disability, to include as secondary to a service-connected right foot disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in June 2014, the Court vacated the Board's decision, and remanded the matter for action consistent with the decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right hip disability and low back disability that are related to service, or alternatively, secondary to his service-connected disabilities.

In September 2014, the Board remanded the claims currently on appeal in order to provide the Veteran VA medical examinations to determine the nature and etiology of his right hip and low back disorders.  Specifically, the Board instructed the AOJ to "Make the claims file available to the examiner for review of the case.  The examiner should review the records associated with the paper claims file and the electronic records on VBMS and Virtual VA."  

The Veteran was afforded VA examinations in November 2014.  The examiner indicated that she had reviewed the Veteran's VA treatment records and VBMS, but not the claims file.

As discussed in the June 2014 Court Memorandum Decision, the Board finds that the November 2014 VA examination did not substantially comply with the September 2014 remand.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  Specifically, the November 2014 VA examination report did not conform to the plain language of the Board's remand instructions, which directed the examiner to review both the "claims file and the electronic records on VBMS and Virtual VA."  Further, there is no evidence in the record when the claims file might have been scanned into VBMS or whether it remained available for review.  Accordingly, both claims must be remanded for a new VA examination.  The Board notes that the Veteran's claims file has now been fully scanned into VBMS; as such, an indication that the claims file or VBMS has been reviewed will sufficiently comply with the Board's remand directives.

Moreover, the Board finds that the medical opinion pertaining to the Veteran's low back disorder is inadequate, as it is based on inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the November 2014 VA examiner opined that the Veteran's low back disorder was more likely the result of normal aging; however, the medical and lay evidence shows that the Veteran complained of low back pain during a February 1960 VA orthopedic examination and during an April 1960 hearing.  In an August 1963 record, the Veteran complained of back pain for 2-3 days following his right foot surgery.  As such, the record contains medical and lay evidence of back pain in 1960, within the 1-year presumptive period following separation from service.  Accordingly, the new VA medical opinion should reconcile the opinion provided by the November 2014 VA examiner (i.e., that the Veteran's current disabilities are more likely the result of normal aging, with the medical and lay evidence from 1960 indicating that the appellant experienced back pain in his early 20s).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a new VA orthopedic examination to address the etiology of his right hip and lumbar spine disorder.  The claims file (VBMS) must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following: 

(a)  For each diagnosis pertaining to the right hip and lumbar spine, state whether it is, at least as likely as not, that the Veteran's disorder was incurred in service or is causally related to the Veteran's active duty.

(b)  For each diagnosis pertaining to the right hip and lumbar spine, state, with complete rationale, whether it is, at least as likely as not, that the Veteran's disorder is caused by a service-connected disability (e.g., fracture, deformity, right foot due to multiple fractures of tarsal bone; ankylosis, right ankle; strain, left foot), to include as a result of an altered gait and/or leg length discrepancy therefrom.

(c)  For each diagnosis pertaining to the right hip and lumbar spine, state, with complete rationale, whether it is, at least as likely as not, that the Veteran's disorder is  aggravated  (i.e., an increase in severity that it proximately due to or the result of a service-connected disability) by his service-connected disability (e.g., fracture, deformity, right foot due to multiple fractures of tarsal bone; ankylosis, right ankle; strain, left foot), to include as a result of an altered gait and/or leg length discrepancy therefrom.

In doing so,  the examiner is asked to specifically address the February 1960 VA orthopedic examination, the April 1960 hearing testimony, and the August 1963 treatment records all showing complaints of back pain soon after service separation.

A rationale must be offered for any opinion expressed. Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction. Provide an opportunity to respond before the claims are returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




